VAUGHN, Judge.
The record supports Judge Ervin’s determination that defendant violated the terms of his probation in that he violated the penal laws of the State and moved his residence without the written permission of his probation officer.
Defendant appears to contend, nevertheless, that Judge Ervin could not revoke defendant’s probation because of alleged errors in earlier review before Judge Grist. Defendant contends that he was substantially prejudiced and his constitutional rights violated because the probation officer did not physically bring him before the court for review under G.S. 15-205.1, which provides:
“Mandatory review of probation. — It shall be the duty of the probation officer in all cases referred to him to *332bring the probationer before the appropriate court having jurisdiction for review by the judge to determine whether the probationer should be released from probation after the probationer has actually been on probation for one year, if the period of probation was three years or less, or he has been on probation for three years if the period of probation was for more than three years. The court shall review, the probationer’s case file and determine whether he should be released from probation. This section shall not restrict the court’s power to continue, extend, suspend or terminate the period of probation at any time as provided in G.S. 15-200.”
The quoted statute leaves it unclear whether the probationer need be present when the appropriate court “review [s] the probationer’s case file” for possible early release from probation. The better practice would seem to be to bring the probationer before the court.
Compliance, or lack of it, with G.S. 15-205.1, however, does not restrict the court’s power to continue, extend, suspend or terminate the period of probation at any time by appropriate proceeding under G.S. 15-200. The proceeding before Judge Ervin was duly conducted pursuant to G.S. 15-200, and the order from which defendant appealed is affirmed.
Affirmed.
Judges Parker and Hedrick concur.